      Case 1:20-cv-00498-MHT-CSC Document 4 Filed 08/24/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


RAYMOND MATHIS,                      )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           1:20cv498-MHT
                                     )                (WO)
C/O DOWNS, et al.,                   )
                                     )
       Defendants.                   )

                                  OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a prisoner

in    the    Houston      County     Jail,     filed      this     lawsuit

challenging the legality of the jail’s inmate grievance

procedure.        This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that plaintiff’s motion for leave to proceed in forma

pauperis     be    denied   and    that     this   case   be     dismissed

without prejudice for failure to pay the full filing

and administrative fees upon initiation of the case.

There are no objections to the recommendation.                      After

an independent and de novo review of the record, the
    Case 1:20-cv-00498-MHT-CSC Document 4 Filed 08/24/20 Page 2 of 2




court    concludes        that       the     magistrate         judge’s

recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 24th day of August, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
